﻿























124.	On behalf of the Government of Japan, I should like first of all to congratulate you on your election as President of the thirty-third session of the United Nations General Assembly. Under your distinguished leadership, the current session of this Assembly will surely be most fruitful.
125.	I should also like to express my deepest - respect toward Mr. Mojsov, the former President, for his having led both the thirty-second regular session of the General Assembly and the special sessions of the General Assembly, particularly that devoted to disarmament, to their successful conclusions.
126.	I should like at the same time to express my heartfelt respect to the Secretary-General, Mr. Waldheim, for expending such dedicated efforts for the realization, of the goals of the United Nations.
127.	I am also taking this opportunity to express my heartfelt welcome to Solomon Islands, our friend in the South Pacific, on the occasion of its admission to the United Nations. Henceforth, my country looks forward to deepening its co-operation with Solomon Islands both within the United Nations framework and in our bilateral relations.
128.	It is by no means an exaggeration to state that the international community today stands at a cross-roads: will it be able to take firm steps in the direction of securing a lasting peace and prosperity, or will it tread the road of confusion and instability?
129.	For some years now, the world economy has been faced with such difficult problems as recession and inflation, and the rise of protectionism threatens to jeopardize the entire structure of free trade.
130.	The developing countries have been particularly strongly affected by this continuing stagnation of the world economy, and are experiencing extreme difficulties in furthering their economic and social development.
131.	In a number of regions-notably in the Middle East and Africa—bitter confrontations and tensions continue.
132.	In the midst of this situation, the world's stockpile of arms has been increasing steadily, and negotiations for nuclear and other disarmament measures have proceeded languidly and with little noticeable progress.
133.	The plight of refugees and the hijacking of aircraft- humanitarian and social problems that transcend national boundaries—continue unabated.
134.	Finally, the prospects concerning the availability of natural resources and energy do not allow for any optimism
135.	These problems are grave ones, having a decisive influence upon the future of mankind, and their resolution is a common task imposed upon all of us.
136.	I am convinced that now all countries of the world must strive for the resolution of these problems in a spirit of harmony and solidarity, and must take firm steps toward the building of a new order for the world community, in which all countries may share equally in peace and prosperity. I believe that thus to bring about a bright outlook for the future of mankind as we face the twenty-first century is the responsibility of all of us living in the twentieth.
137.	Japan itself is fully aware of the responsibility which it bears as an advanced industrialized country in Asia, and it intends to co-operate to the fullest extent of its ability in the creation of this new order.
138.	The first thing which my country can do in the field of international co-operation is actively to employ its economic strength for the sake of the stability and prosperity of the international community. As I stated in some detail at the special session on disarmament,  my country maintains as its fundamental policy the pursuit of peace and the refusal to become a military Power. For precisely that reason, I feel that it is particularly necessary that my country should use its economic strength for the stability and prosperity of the international community.
139.	To that end, my country is not only voluntarily co-operating in international efforts to guarantee the stable expansion of the world economy, but also devoting all its strength to contributing actively to the development of the developing countries and to improving their peoples' welfare.
140.	In the first place, my country has set itself the highest target for real economic growth among the developed countries and is implementing vigorous expansionary measures—centering upon the expansion of domestic demand-in order to attain that target. This is a policy which, by encouraging imports to my country, will contribute to the stable expansion of the world economy as a whole.
141.	Furthermore, in order to suppress the rise of protectionism, as well as to maintain and strengthen the structure of free trade, Japan intends, in co-operation with the other countries concerned, to expend still greater efforts to produce a successful conclusion to the Tokyo round of multilateral trade negotiations.
142.	As regards the problem of the expansion of trade with the developing nations in particular, I wish first to point out that Japan's imports from these countries are increasing annually, and that in 1977 the total of such imports reached some $40 billion, or 56 per cent of our total imports.
143.	Each year Japan has improved its generalized system of preferences; during the last fiscal year, for example, we effected approximately a 1.8-fold increase in the ceiling of its preferential quotas. We are also striving within the framework of the Tokyo round for a further reduction of trade barriers.
144.	The question of commodities, and particularly, the establishment of a Common Fund under the Integrated Programme for Commodities , is one of the central issues in the context of what we refer to as the North-South problem. At the recent Bonn Economic Summit Conference of the major industrialized countries, Prime Minister Fukuda of Japan laid particular stress upon the importance of the Common Fund. As a result, the meeting agreed to pursue actively the negotiations on a Common Fund to a successful conclusion. I feel that a Common
Fund should be established at an early date, and wish to exert my every effort for such a successful conclusion at the resumed session of the Negotiating Conference scheduled for this November.
145.	May I add that my country is actively participating in international commodity agreements; at the end of last year, for example, we signed the new International Sugar Agreement, and we have already pledged to contribute up to 7 billion yen to the buffer stock of the Fifth International Tin Agreement.
146.	Together with the trade measures of the sort I have just discussed, the quantitative increase and qualitative improvement of development assistance are extremely important when we talk about co-operation directed toward the developing countries.
147.	Quantity-wise, my country has recently decided upon a vigorous expansion of our financial assistance to the developing countries, the target being to double our official development assistance within three years.
148.	With regard to the quality of our assistance, moreover, we are not only striving to increase our grant aid and to improve the terms and conditions of our loans, but have also established the fundamental policy of untying our aid so as to ensure the most efficient use of the development funds we provide; this policy is already being implemented.
149.	Furthermore, more than one third of Japan's official development assistance is extended through international organizations—including the International Development Association and the regional development banks—and it is our intention actively to promote this form of assistance.
150.	As regards the debt problems of poorer developing countries, Japan, in conformity with the resolution adopted last March by the United Nations Trade and Development Board [see A/33/15, part two, annex I, resolution 165 (S-IX)J, has decided to extend in principle new grant assistance as a measure which will, in substance, be equivalent to the cancellation of the annual debt-servicing obligations of its least developed debtors or to a reduction in the obligations of its debtors which have been most seriously affected by the oil crisis.
151.	As I have stated thus far, Japan places great importance upon making a positive contribution to the development of the developing countries through the improvement of the trade environment and this provision of development funds; and -it is expending the maximum possible effort to this end.
152.	In May of next year the fifth session of UNCTAD will be held in Manila. Furthermore, it is planned that in 1980 we will convene a special session of the General Assembly devoted to economic questions; in the meantime the Committee of the Whole, that is, the Committee Established under General Assembly Resolution' 32/174, has already begun functioning with the aim of considering North-South problems from an over-all point of view. Japan is resolved to devote its every effort to the dynamic building, through these forums, of a just and equitable international economic order.
153.	The fact that at present tensions and confrontations continue in several regions of the world, and that at times we even witness the outbreak of armed conflicts, is an extremely serious problem for the world community. Every one of these tensions and confrontations has the potential of directly affecting the peace and stability of the entire world. It is, moreover, a most deplorable fact that in these regions the funds and technology which could otherwise be utilized for development purposes are channelled into the unproductive purpose of expanding armaments. I strongly hope that in order to relax the tensions and eliminate confrontations in such areas, all countries concerned will make much greater efforts in a spirit of self-restraint.
154.	From this standpoint, I feel deep anxiety over the continuation of the confrontation and tension in the Middle East. The conditions surrounding the Middle East problem are at present highly complex and fluid. In the midst of this situation, a number of dramatic initiatives are being undertaken in order to bring about peace in the Middle East. In particular, my country highly values the courageous decision of those who brought about the three-country summit meetings at Camp David, which we strongly hope will lead to the realization of a just and lasting peace in the Middle East.
155.	The guiding principles for peace in the Middle East remain unchanged. It is necessary that Security Council resolutions 242(1967) and 338(1973) be fully implemented, and that the legitimate rights of the Palestinian people, particularly their right to self-determination, be recognized, respected and implemented in accordance with the Charter of the United Nations.
156.	Turning to the situation in southern Africa, I find it most encouraging that, despite the confrontation and tension springing from racial discrimination and minority rule, international efforts to achieve Namibia's independence by peaceful means continue to be pursued. In this connexion, it is most deplorable that, notwithstanding these international efforts, on 20 September the Government of the Republic of South Africa announced its intention to carry out the elections on its own. Japan earnestly hopes that the Government of South Africa will again realign itself with these joint international efforts. Japan strongly hopes that, in accordance with the Secretary-General's report to the Security Council,  United Nations activities to bring about Namibia's peaceful transition to independence will soon be set in motion. My country intends actively to participate in the envisaged United Nations operation. In the transitional period before independence, my country intends to direct its co-operative efforts into participating in the supervision and control of fair and free elections which will constitute the nucleus of the United Nations operation, and in providing materiel and equipment in support of the operation. Once independence is achieved, Japan will be willing to co-operate as much as possible in the nation-building of Namibia.
157.	In Southern Rhodesia, the fact that the resistance by the white minority regime still drags on is deplorable in the extreme. Until an internationally recognized Government of
Zimbabwe has been born, it is the intention of my country fully to respect the economic sanctions imposed by the United Nations, and to co-operate in international efforts to achieve a peaceful solution for this problem.
158.	The continuation of racial discrimination in South Africa is something which must be vigorously condemned; and Japan strongly demands that the Government of South Africa strive to eliminate such discrimination. Until it does so, my country will continue to have no diplomatic relations with South Africa, to refuse to co-operate with South Africa in the field of nuclear development, and to prohibit direct investment in that country. That Japan does not offer any form whatsoever of military co-operation with that country follows naturally from our fundamental position as a peace-loving nation.
159.	In Asia, confrontation and tension persist on the Korean peninsula. My own country is deeply interested in the peace and stability of the peninsula so dose to us, and it is our strong hope that the two parties concerned, the North and the South, will reopen their dialogue without delay and that genuine peace and stability will be established in this region. My country wishes, therefore, to co-operate with other interested countries in creating an international environment conducive to this end.
160.	The peace and stability of South-East Asia is also of great concern to Japan. In this sense, it is indeed regrettable that new confrontation and conflict have broken out on the Indo-China peninsula. My country earnestly hopes that through the self-restraint and efforts of the parties concerned, peace and stability in this region will be restored and progress can be made in the economic and social development of the countries involved.
161.	Along with the effort peacefully to resolve tension and confrontation between States, international efforts for disarmament are extremely important. The fact that, this May, at the tenth special session of the General Assembly, the first in the history of the United Nations to be devoted solely to disarmament, an international agreement laying down guidelines for the furtherance of disarmament [resolution S-10/2/ was adopted by a consensus of all Member States is an event still fresh in our memories. Taking the agreement of this special session as our new point of departure, we must strengthen still further our concrete efforts to promote disarmament, with nuclear disarmament receiving our primary attention. I should therefore like to address an appeal to the various countries concerned, beginning with the nuclear-weapon States, for their special efforts in this regard.
.162. The problem of human rights is taken up within the United Nations from a variety of angles. My own country wishes actively to support the effort to guarantee fundamental human rights in a form which, at a minimum, protects the most fundamental human dignity of all individuals. This past, spring, I signed the International Covenants on Human Rights, and they are currently before the Japanese Diet with a view to their early ratification.
163. We are today faced with grave humanitarian issues which must be tackled by the entire international community—the problems of refugees and of aerial hijacking.
164.	The refugee problem is one which not only includes the threat of breeding new tension and confrontation between States, but is also, in its fundamental sense, a humanitarian problem. From this viewpoint Japan has each year increased its contribution to UNRWA. In Asia, moreover, Japan is endeavouring to aid the refugees of Indo-China by means of, among other things, a special contribution of $10 million in addition to its previous contributions to the special programme of the United Nations High Commissioner for Refugees. We have also extended our support through the High Commissioner to the refugees who have come about along the border between Burma and Bangladesh.
165.	The hijacking of aircraft, through which suffering is brought to large numbers of innocent passengers, is an act which is impermissible on humanitarian grounds. In order to prevent hijacking, it is essential that all nations should co-operate. To this end, my country took the initiative at last year's session of the General Assembly in the formation of a consensus on the resolution on international cooperation for the prevention of hijacking [resolution 32/8], and in co-operation with other interested countries, is continuing its efforts to urge all countries to become parties to the three conventions concerning the safety of civil aviation. From this same viewpoint, moreover, Japan hopes that all nations will align themselves with the import of the statement on air hijacking which was adopted last July at the Bonn Economic Summit Conference of the major industrialized countries. 
166.	It is the intention of my country to continue to co-operate actively in efforts to resolve these humanitarian and social problems of our international community.
167.	Finally, we have the extremely serious problems of how we should effectively employ the energy resources which are indispensable for human existence, and of how we shall secure them far into the future. When one considers that existing energy resources are finite, it is clear that this is a major issue whose solution is necessary even for those countries that currently possess these resources, and that in that sense it is the common problem of every country in the world.
168.	From that viewpoint I am convinced that it is important to promote the peaceful uses of atomic energy in a form compatible with the prevention of the proliferation of nuclear weapons.
169.	Furthermore it is vital that research and development be furthered through international co-operation in order to promote the more efficient use of existing energy sources and the development of new sources—including renewable energy.
170.	My country intends to co-operate actively in international efforts in these fields, and is further determined to join its efforts with those of the developing countries in the field of energy development.
171.	As I noted at the beginning of my remarks, the world community today faces such extraordinarily difficult problems that it may truly be said to be at a historic cross-roads. Thus far I have stated my beliefs concerning what we must do in such a situation if we are to bring about a bright outlook for man's future as we move toward the twenty- first century.
172.	Relationships of mutual interdependence among nations transcend differences in social system, size, or stage of development, and are deepening at an increasingly rapid pace. The peace of one nation is inseparable from that of the world as a whole, and the prosperity of one nation cannot be built except upon the prosperity of the world. There can, therefore, no longer be such a thing as the peace or the prosperity of but one nation alone. What is expected of all nations in a world such as this is that they should join their wisdom in determining what each of them must do for the sake of coexistence and mutual prosperity. What is expected is that, regardless of whether countries are large or small, regardless of whether their positions are strong or weak, and regardless of whether they are developed or developing, each of them should, in proportion to its ability, act from a global standpoint.
173.	I firmly believe that if all countries act on the basis of this awareness then surely we shall resolve the difficult problems with which we are faced, and will create a brighter future for mankind in the. next century.
174.	My country pledges to devote its every effort to making an active contribution to this common undertaking of mankind.
 

